NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted November 9, 2016 
                               Decided November 9, 2016 
                                             
                                         Before 
 
                               DIANE P. WOOD, Chief Judge 
                       
                                JOEL M. FLAUM, Circuit Judge 
                       
                               DIANE S. SYKES, Circuit Judge 
 
No. 15‐3863 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of 
                                                Indiana, South Bend Division. 
      v.                                         
                                                No. 3: 12CR063‐001 
RONALD C. BOHN,                                  
      Defendant‐Appellant.                      Robert L. Miller, Jr., 
                                                Judge. 
 
                                       O R D E R 

        Ronald Bohn pleaded guilty to one count of possessing a stolen firearm, 18 U.S.C. 
§ 922(j), and was sentenced to 110 months’ imprisonment, ten months below the 
statutory maximum. Although his plea agreement included a broad appeal waiver, Bohn 
appealed. His appointed lawyer asserts that the appeal is frivolous and seeks to 
withdraw. See Anders v. California, 386 U.S. 738 (1967). We invited Bohn to comment on 
counsel’s motion, but he has not responded. See CIR R. 51(b). Counsel has submitted a 
brief that explains the nature of the case and addresses the issues that an appeal of this 
kind might be expected to involve. Because the analysis in the brief appears to be 
No. 15‐3863                                                                             Page 2 
 
thorough, we limit our review to the subjects counsel discusses. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
        Acting on a tip that Bohn was selling prescription drugs at his rental property, his 
parole officer searched the house and found marijuana in a pill bottle. The police then 
obtained a warrant to search the property and found four stolen firearms and other 
stolen items, including pried‐open safes, prescription drugs, and more than 100 chains 
and necklaces. After his motion to suppress the evidence was denied, Bohn entered into 
a plea agreement with the government. In the agreement, he admitted that he had 
constructively possessed a stolen firearm because he was the landlord and was at the 
property performing repairs at the time of the search.   
         
        Counsel first tells us that she has consulted with Bohn and he wishes to withdraw 
his guilty plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States 
v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). Counsel considers challenging whether the plea 
was knowing and voluntary, but properly concludes that any such challenge would be 
frivolous. The plea colloquy transcript demonstrates that the district court substantially 
complied with the requirements of Federal Rule of Criminal Procedure 11. 
See United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013); Konczak, 683 F.3d at 349. 
As counsel points out, the district court did not advise Bohn that it was obligated to 
impose a $100 special assessment, see FED R. CRIM. P. 11(b)(1)(L), but the error was 
harmless because the plea agreement informed Bohn that he would have to pay a 
mandatory $100 special assessment. See United States v. Driver, 242 F.3d 767, 769 (7th Cir. 
2001). Otherwise the court fulfilled its obligation under Rule 11; it advised Bohn of the 
nature of the charges, the potential penalties, the trial and appellate rights he waived, 
and the sentencing process. See FED R. CRIM. P. 11(b)(1); Davenport, 719 F.3d at 618. The 
court also ensured that an adequate factual basis for Bohn’s guilty plea existed and that 
he entered into the plea voluntarily. See FED R. CRIM. P. 11(b)(2), (3). 
         
        Counsel also considers whether Bohn could challenge his sentence, but rightly 
concludes that this challenge would be foreclosed by the appeal waiver. In his plea 
agreement, Bohn expressly waived his right “to appeal or to contest [his] conviction and 
[his] sentence or the manner in which [his] conviction or [his] sentence was determined 
or imposed. . . .” Because the guilty plea stands, so does the waiver. See United States v. 
Zitt, 714 F.3d 511, 515 (7th Cir. 2013). Further, the district court did not rely on any 
impermissible factors in sentencing, and Bohn’s sentence was within the ten‐year 
statutory maximum. See United States v. Smith, 759 F.3d 702, 706 (7th Cir. 2014); 
United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005).   
No. 15‐3863                                                            Page 3 
 
       
      We GRANT counsel’s motion to withdraw and DISMISS the appeal.